Exhibit 99.1 Amarin Corporation plc Annual Report For the year ended 31 December 2006 Registered number: 2353920 Amarin Corporation plc Annual report for the year ended 31 December 2006 Contents Page Introduction 2 Directors’ Report 3-17 Remuneration report 18-22 Statement of directors’ responsibilities 23 Independent auditors’ report to the members of Amarin Corporation plc 24-25 Consolidated profit and loss account 26 Reconciliation of movement in group shareholders’ funds/(deficit) 27 Balance sheets 28 Consolidated cash flow statement 29 Reconciliation of operating loss to net cash outflow from operating activities 30 Notes to the financial statements 31-64 1 INTRODUCTION This report comprises the annual report to shareholders of Amarin Corporation plc (NASDAQCM: AMRN) in accordance with the requirements of the UK Companies Act 1985 (as amended) for the year ended 31 December 2006. As used in this annual report, unless the context otherwise indicates, the terms “Group”, “Amarin”, “we”, “us” and “our” refer to Amarin Corporation plc and its wholly owned subsidiary companies. Additionally, Amarin Pharmaceuticals, Inc., our former U.S. subsidiary may be referred to in this annual report as “API”, and Amarin Development (Sweden) AB, our former Swedish subsidiary may be referred to in this annual report as “Amarin Development AB” or “ADAB”. Elan Corporation plc or its affiliates, a related party, may be referred to in this annual report as “Elan”. Laxdale Limited, a company which we acquired in October 2004 and is now known as Amarin Neuroscience Limited, may be referred to herein as “Amarin Neuroscience” or “Laxdale.” Also, as used in this annual report, unless the context otherwise indicates, the term “Ordinary Shares” refers to our Ordinary Shares, par value per share, and the term “Preference Shares” refers to our authorised preference shares, par value 5 penceper share. There are currently no Preference Shares outstanding. Unless otherwise specified, all shares and share related information (such as per share information and share price information) in this annual report have been adjusted to give effect, retroactively, to our ten-for-one Ordinary Share consolidation effective on July17, 2002 whereby ten ordinary shares of 10p each became one Ordinary Share of £1.00 each and to the subsequent sub-division and conversion of each issued and outstanding Ordinary Share of £1.00 each on June21, 2004 into one ordinary share of 5 pence and one deferred share of 95 pence (and the subsequent purchase by the Company and cancellation of all such deferred shares) and each of the authorized but unissued ordinary shares of £1 each in the capital of the Company into 20 ordinary shares of 5 pence each. In this annual report, references to “pounds sterling,” “£” or “GBP£” are to U.K.currency,references to “U.S. Dollars”, “$” or “US$” are to U.S. currency and references to “euro” of “€” are to Euro currency. This annual report contains trademarks, tradenames or registered marks owned by Amarin or by other entities, including: • Miraxion(TM) which is registered in the name of our subsidiary Amarin Neuroscience Limited; • Permax(R), which during the fiscal year covered by this report was registered in Eli Lilly and Company or its affiliates, which we may refer to in this annual report as “Lilly”; 2 Directors’ report for the year ended 31 December 2006 The Directors present their report and the audited financial statements for the year ended 31 December 2006. Principal activities Amarin is a neuroscience company focused on the research, development and commercialisation of novel drugs for the treatment of central nervous system disorders. Amarin’s core development pipeline includes Miraxion for CNS disorders, the global rights to an oral formulation of Apomorphine for treating patients with advanced Parkinson’s disease, a nasal formulation of Lorazepam for treating emergency seizures and a proprietary combinatorial lipid programme in pre-clinical development. Amarin is listed on the NASDAQ Capital Market (ticker: AMRN) and has secondary listings in the U.K. and Ireland on AIM and IEX respectively and has headquarters in London. The Company continues to act as a holding company for investments in group companies and to provide certain administrative services to the Group. Review of business Overview We are committed to improving the lives of patients suffering from diseases of the central nervous system.Our goal is to be a leader in the research, development and commercialization of novel drugs that address unmet patient needs. We have undergone major change over the last three years, including divestiture of our drug delivery business and the majority of our U.S. assets, settlement of our obligations to Elan, the acquisition of Amarin Neuroscience Limited (formerly Laxdale) and financing activity (excluding the exercise of warrants and options) that raised approximately gross proceeds of $84.9 million. The Group is now focused on advancing and expanding its research and development pipeline. During 2006, we progressed our Phase III clinical trials for Miraxion in Huntington’s disease which were initiated in 2005. On 24 April, 2007, the Group announced top-line results from our two Phase III trials of Miraxion to treat Huntington’s disease. Study data showed no statistically significant difference in either study between Miraxion and placebo with regard to the primary and secondary endpoints. While Miraxion may have potential value in central nervous system disorders and other therapeutic indications, due to the results of the Phase III trials, at this stage we deem it appropriate to write off the intangible asset, all of which relates to Miraxion. This is a non-adjusting event for 2006. The write off will occur in the second quarter of 2007 and will impact the net loss and net assets of the group to an amount equivalent to the intangible asset’s carrying value at the date of impairment. During 2006, we acquired the global rights to a novel oral formulation of Apomorphine for the treatment of “off” episodes in patients with advanced Parkinson’s disease. In February 2007, we also acquired the global rights to a nasal formulation of Lorazepam for treating emergency seizures. Revenue During 2006, we earned milestone revenue of $0.5 million under a license agreement signed with Multicell. In 2005 Amarin licensed the exclusive, worldwide rights to LAX-202 (renamed MCT-125) for the treatment of fatigue in patients suffering from Multiple Sclerosis. Multicell intends to commence a Phase IIb trial of MCT-125 in 2007. Research and Development The US and EU Miraxion trials into Huntington’s disease achieved full Phase III enrolment in June and July respectively. This activity was the primary driver for the almost doubling of R&D spend over 2005 to $17.2 million, an increase of 93%. In addition we also incurred costs in acquiring and developing a novel oral formulation of Apomorphine. General and Administrative General and administrative expenses were $14.5 million in 2006 compared with $12.3 million in 2005, an increase of 18%. This increase in spend was primarily due to professional fees of $3.2 million associated with activities during the year, AIM/IEX listing, Sarbanes-Oxley preparation and fees associated with potential business opportunities. There was also an increase in personnel costs during the year. 3 Restructuring Charge During 2006, we completed the restructuring commenced in 2005. In 2006 we had a restructuring charge of $0.5 million compared to $0.7 million in 2005. The Stirling facility in Scotland has now been vacated and employees relocated to Oxford, England. Net Interest Income Net interest income for 2006 was $3.4million compared to net interest expense of $0.5million for 2005. The 2006net income comprises interest and similar income of $1.3million compared to $0.4million in 2005, an increase of 225% which was earned from cash balances held on deposit, and interest expense and similar charges of $nil compared to $0.1million in 2005. We hold cash denominated in pounds sterling, U.S. Dollars and euro. In 2006, a gain of $2.1 million was recorded from holding pounds sterling and euro as the U.S. Dollar weakened. We manage foreign exchange risk by holding our cash in the currencies in which we expect to incur future cash outflows. Taxation A research and development tax credit of $0.8 million is recognized in the year ended December 31, 2006 compared to $0.7 million in 2005, an increase of 14%. Under U.K. tax law, qualifying companies can surrender part of their tax losses in return for a cash refund. Future developments Amarin’s goal is to capitalise on its reputation in neuroscience and to become a leader in the development and commercialisation of novel drugs which address unmet medical needs. Amarin intends to concentrate on developing and expanding our development pipeline. Amarin intends to directly commercialise our neurology products in the U.S. and out-license or partner our product rights in Europe and Japan. Amarin also intends to out-license or partner our pipeline globally for indications outside neurology. Amarin therefore anticipates that future revenues will comprise (i)direct product sales in the U.S. from self-marketed neurology products and (ii)milestones and royalty income from its development and marketing partners for markets outside the U.S. and for indications other than in the field of neurology. Amarin also intends to leverage its development capabilities by supplementing its internal development pipeline through acquiring and/or in-licensing products that it can develop or market itself directly in the U.S. Post balance sheet events See review of the business above and note 37 to the financial statements for details of post balance sheet events. Dividends Amarin has never paid dividends on the ordinary shares and does not anticipate paying any cash dividends on the ordinary shares in the foreseeable future. Under English law, any payment of dividends would be subject to the Companies Act, which requires that all dividends must be approved by the board of directors and, in some cases, the shareholders, and may only be paid from Amarin’s distributable profits and only to the extent Amarin has retained earnings, in each case determined on an unconsolidated basis. Research and development activities The Group has a programme of expenditure on research and development activities. Research and development costs are written off as they are incurred and are included within operating expenses, as disclosed in note 6. Research and development costs include staff costs, professional and contractor fees, materials and external services. Principal risks and uncertainties Risks are formally reviewed by the board and appropriate processes put in place to monitor and mitigate them. If more than one event occurs it is possible that the overall effect of such events would compound the possible adverse effects on the Group. You should carefully consider the risks and the information about our business described below, together with all of the other information included in this annual report. You should not interpret the order in which these considerations are presented as an indication of their relative importance to you. The risks and uncertainties described below are not the only ones that we face. Additional risks and uncertainties not presently known to us or that we currently believe to be immaterial may also adversely affect our business. If any of the following risks and uncertainties develops into actual events, our business, financial condition and results of operations could be materially and adversely affected, and the trading price of our ADSs and Ordinary Shares could decline. 4 The recent adverse top-line clinical trial data on Miraxion for Huntington’s disease could materially affect our ability to develop Miraxion for other therapeutic indications On April 24, 2007, we reported top-line results from our two Phase III clinical trials of Miraxion to treat Huntington’s disease (HD).We had conducted two Phase III double-blind, placebo-controlled studies in which HD patients were randomized to receive either placebo or 2 grams (1 gram twice daily) of Miraxion daily for six months.Study data showed no statistically significant difference in either study between Miraxion and placebo with regard to the primary and secondary endpoints.These top-line findings were inconsistent with earlier clinical trial data that showed statistical significance in a subset of HD patients with a CAG repeat length of less than or equal to 44.The adverse clinical trial data on Miraxion for Huntington’s disease could materially affect our ability to develop Miraxion for other therapeutic indications. Our Nasdaq listing may be at risk if our market capitalization falls below a minimum level To maintain our Nasdaq Small Cap listing Amarin must maintain a minimum bid share price of $1. In light of recent events our share price has fallen below $1 and we may be subjected to Nasdaq’s process of review as to whether we should be de-listed. Nasdaq Rule 4320 states that a failure to meet the minimum bid price shall be determined to exist only if the deficiency continues for a period of 30 consecutive business days. Upon such failure, the issuer shall be notified promptly and shall have a period of 180 calendar days from such notification to achieve compliance. If the issuer has not been deemed in compliance prior to the expiration of the 180 day compliance period, it shall be afforded an additional 180 day compliance period, provided, that on the 180th day of the first compliance period, the issuer demonstrates that it meets the criteria for initial listing based on the issuer's most recent public filings and market information. Compliance can be achieved during any compliance period by meeting the applicable standard for a minimum of 10 consecutive business days. We have a history of losses, and we may not be able to attain profitability in the foreseeable future. We have not been profitable in four of the last five fiscal years. For the fiscal years ended December31, 2002, 2003, 2004, 2005, and 2006 we reported (losses)/profits of approximately ($37.0)million, ($19.2)million, $3.9million, ($20.5)million and ($26.9)million, respectively, under U.K. GAAP. Unless and until marketing approval is obtained from either the U.S.Food and Drug Administration, which we refer to as the FDA, or European Medicines Evaluation Agency, which we refer to as the EMEA, for any of our products, or we are otherwise able to acquire rights to products that have received regulatory approval or are at an advanced stage of development and can be readily commercialized, we may not be able to generate sufficient revenues in future periods to enable us to attain profitability. During 2003 and early 2004, we had divested a majority of our assets. Although we subsequently acquired Amarin Neuroscience (formerly Laxdale Limited) and its leased facility in Stirling, Scotland on October8, 2004, we continue to have limited operations, assets and financial resources. As a result, we currently have no marketable products or other source of revenues other than the Multicell out-licensing contract described herein. All of our current products are in the development stage. The development of pharmaceutical products is a capital intensive business. Therefore, we expect to incur expenses without corresponding revenues at least until we are able to obtain regulatory approval and sell our future products in significant quantities. This may result in net operating losses, which will increase continuously until we can generate an acceptable level of revenues, which we may not be able to attain. Further, even if we do achieve operating revenues, there can be no assurance that such revenues will be sufficient to fund continuing operations. Therefore, we cannot predict with certainty whether we will ever be able to achieve profitability. In addition to advancing our existing development pipeline, we also intend to acquire rights to additional products. However, we may not be successful in doing so. We may need to raise additional capital before we can acquire any products. There is also a risk that any of our development stage products we may acquire will not be approved by the FDA or regulatory authorities in other countries on a timely basis or at all. The inability to obtain such approvals would adversely affect our ability to generate revenues. The likelihood of success of our business plan must be considered in light of the problems, expenses, difficulties, complications and delays frequently encountered in connection with developing and expanding early stage businesses and the regulatory and competitive environment in which we operate. Our historical financial results do not form an accurate basis for assessing our current business. As a consequence of the divestiture of a majority of our business and assets during 2003 and early 2004 and our acquisition of Amarin Neuroscience in October 2004, our historical financial results do not form an accurate basis upon which investors should base an assessment of our business and prospects. Prior to such divestiture, our business was primarily the sale of marketable products in the United States, the out-licensing of our proprietary 5 technologies, and research and development activities. Following the acquisition of Amarin Neuroscience, we are now focused on the research, development and commercialization of novel drugs for the central nervous system, which we refer to as CNS. Accordingly, our historical financial results reflect a substantially different business from that currently being conducted. We may have to issue additional equity leading to shareholder dilution. We are committed to issue equity to the former shareholders of Amarin Neuroscience upon the successful achievement of specified milestones for the Miraxion development program (subject to such shareholders’ right to choose cash payment in lieu of equity). Pursuant to the Amarin Neuroscience share purchase agreement, further success-related milestones will be payable as follows: Upon receipt of marketing approval in the United States and Europe for the first indication of any product containing Amarin Neuroscience intellectual property, we must make an aggregate stock or cash payment (at the sole option of each of the sellers) of GBP£7.5million (approximately $14.7million at 2006year end exchange rates) for each of the two potential market approvals (i.e., GBP£15.0million maximum (approximately $29.4million at 2006year end exchange rates)). In addition, upon receipt of a marketing approval in the United States and Europe for any other product using Amarin Neuroscience intellectual property or for a different indication of a previously approved product, we must make an aggregate stock or cash payment (at the sole option of each of the sellers) of GBP£5.0million (approximately $9.8million at 2006year end exchange rates) for each of the two potential market approvals (i.e., GBP£10.0million maximum (approximately $19.6million at 2006year end exchange rates)). At April30, 2007, we had 9,745,480 warrants outstanding with a weighted average exercise price of $1.58. As at April 30, 2007, we also had outstanding employee options to purchase 10,958,184 Ordinary Shares at an average price of $2.67per share. Additionally, in pursuing our growth strategy we will either need to issue new equity as consideration for the acquisition of products, or to otherwise raise additional capital, in which case equity, convertible equity or debt instruments may be issued. The creation of new shares may lead to dilution of the value of the shares held by our current shareholder base. If we cannot find additional capital resources, we will have difficulty in operating as a going concern and growing our business. At December31, 2006, Amarin had a cash balance of $36.8million and, based upon current business activities, forecasts having sufficient cash to fund operations for at least the next 12months and potentially beyond depending on possible partnering activities with our development pipeline. There can be no assurance, however, that our efforts to obtain additional funding will be successful. If these efforts are unsuccessful, there is substantial uncertainty as to whether we will be able to fund our operations on an ongoing basis. We may also require further funds in the future to implement our long-term growth strategy of acquiring additional development stage and/or marketable products, recruiting clinical, regulatory and sales and marketing personnel, and growing our business. Our ability to execute our business strategy and sustain our infrastructure at our current level will be impacted by whether or not we have sufficient funds. Depending on market conditions and our ability to maintain financial stability, we may not have access to additional funds on reasonable terms or at all. Any inability to obtain additional funds when needed would have a material adverse effect on our business and on our ability to operate on an ongoing basis. We may be dependent upon the success of a limited range of products. On April 24, 2007, we reported top-line results from our two Phase III clinical trials of Miraxion to treat Huntington’s disease.Study data showed no statistically significant difference in either study between Miraxion and placebo with regard to the primary and secondary endpoints. The adverse clinical trial data on Miraxion for Huntington’s disease could materially affect our ability to develop the product for other therapeutic indications.If development efforts for our products are not successful for any indication or if they are not approved by the FDA, if adequate demand for our products are not generated, our business will be materially and adversely affected. Although we intend to bring additional products forward from our research and development efforts, including our novel oral formulation of Apomorphine for the treatment of “off” episodes in patients with advanced Parkinson’s disease, our novel, nasal lorazepam formulation for the out-patient treatment of emergency seizures in epilepsy patients, specifically status epilepticus (SE) and acute repetitive seizures (ARS), our proprietary combinatorial lipid pre-clinical program in CNS disorders and to acquire additional products, even if we are successful in doing so, the range of products we will be able to commercialize may be limited. This could restrict our ability to respond to adverse business conditions. If we are not successful in developing Miraxion for any indication, our formulation of Apomorphine for treatment of Parkinson’s disease, our formulation oflorazepam for emergency seizures in epilepsy, or any future product, or if there is not adequate demand for any such product or the market for such 6 product develops less rapidly than we anticipate, we may not have the ability to shift our resources to the development of alternative products. As a result, the limited range of products we intend to develop could constrain our ability to generate revenues and achieve profitability. Our ability to generate revenues depends on obtaining regulatory approvals for our products. In order to successfully commercialize a product, we will be required to conduct all tests and clinical trials needed in order to meet regulatory requirements, to obtain applicable regulatory approvals, and to prosecute patent applications. The costs of developing and obtaining regulatory approvals for pharmaceutical products can be substantial. Our ability to commercialize any of our products in development is dependent upon the success of development efforts in clinical studies. If these clinical trials fail to produce satisfactory results, or if we are unable to maintain the financial and operational capability to complete these development efforts, we may be unable to generate revenues. Even if we obtain regulatory approvals, the timing or scope of any approvals may prohibit or reduce our ability to commercialize products successfully. For example, if the approval process takes too long we may miss market opportunities and give other companies the ability to develop competing products. Additionally, the terms of any approvals may not have the scope or breadth needed for us to commercialize products successfully. We may not be successful in developing or marketing future products if we cannot meet extensive regulatory requirements of the FDA and other regulatory agencies for quality, safety and efficacy. Our long-term strategy involves the development of products we may acquire from third parties. The success of these efforts is dependent in part upon the ability of the Group, its contractors, and its products to meet and to continue to meet regulatory requirements in the jurisdictions where we ultimately intend to sell such products. The development, manufacture and marketing of pharmaceutical products are subject to extensive regulation by governmental authorities in the United States, the European Union, Japan and elsewhere. In the United States, the FDA generally requires pre-clinical testing and clinical trials of each drug to establish its safety and efficacy and extensive pharmaceutical development to ensure its quality before its introduction into the market. Regulatory authorities in other jurisdictions impose similar requirements. The process of obtaining regulatory approvals is lengthy and expensive and the issuance of such approvals is uncertain. The commencement and rate of completion of clinical trials may be delayed by many factors, including: • the inability to manufacture sufficient quantities of qualified materials under current good manufacturing practices for use in clinical trials; • slower than expected rates of patient recruitment; • the inability to observe patients adequately after treatment; • changes in regulatory requirements for clinical trials; • the lack of effectiveness during clinical trials; • unforeseen safety issues; • delay, suspension, or termination of a trial by the institutional review board responsible for overseeing the study at a particular study site;and • government or regulatory delays or “clinical holds” requiring suspension or termination of a trial. Even if we obtain positive results from early stage pre-clinical or clinical trials, we may not achieve the same success in future trials. Clinical trials that we conduct may not provide sufficient safety and effectiveness data to obtain the requisite regulatory approvals for product candidates. The failure of clinical trials to demonstrate safety and effectiveness for our desired indications could harm the development of that product candidate as well as other product candidates, and our business and results of operations would suffer. Any approvals that are obtained may be limited in scope, or may be accompanied by burdensome post-approval study or other requirements. This could adversely affect our ability to earn revenues from the sale of such products. Even in circumstances where products are approved by a regulatory body for sale, the regulatory or legal requirements may change over time, or new safety or efficacy information may be identified concerning a product, which may lead to the withdrawal of a product from the market. Additionally, even after approval, a marketed drug and its manufacturer are subject to continual review. The discovery of previously unknown problems with a product or manufacturer may result in restrictions on that product or manufacturer, including withdrawal of the product from the market, which would have a negative impact on our potential revenue stream. 7 After approval, our products will be subject to extensive government regulation. Once a product is approved, numerous post-approval requirements apply. Among other things, the holder of an approved NDA or other license is subject to periodic and other monitoring and reporting obligations enforced by the FDA and other regulatory bodies, including obligations to monitor and report adverse events and instances of the failure of a product to meet the specifications in the approved application. Application holders must also submit advertising and other promotional material to regulatory authorities and report on ongoing clinical trials. Advertising and promotional materials must comply with FDA rules in addition to other potentially applicable federal and local laws in the United States and in other countries. In the United States, the distribution of product samples to physicians must comply with the requirements of the U.S.Prescription Drug Marketing Act. Manufacturing facilities remain subject to FDA inspection and must continue to adhere to the FDA’s current good manufacturing practice requirements. Application holders must obtain FDA approval for product and manufacturing changes, depending on the nature of the change. Sales, marketing, and scientific/educational grant programs must also comply with the U.S.Medicare-Medicaid Anti-Fraud and Abuse Act, as amended, the U.S.False Claims Act, as amended and similar state laws. Pricing and rebate programs must comply with the U.S.Medicaid rebate requirements of the Omnibus Budget Reconciliation Act of 1990, as amended. If products are made available to authorized users of the U.S.Federal Supply Schedule of the General Services Administration, additional laws and requirements apply. All of these activities are also potentially subject to U.S.federal and state consumer protection and unfair competition laws. Similar requirements exist in all of these areas in other countries. Depending on the circumstances, failure to meet these post-approval requirements can result in criminal prosecution, fines or other penalties, injunctions, recall or seizure of products, total or partial suspension of production, denial or withdrawal of pre-marketing product approvals, or refusal to allow us to enter into supply contracts, including government contracts. In addition, even if we comply with FDA and other requirements, new information regarding the safety or effectiveness of a product could lead the FDA to modify or withdraw a product approval. Adverse regulatory action, whether pre- or post-approval, can potentially lead to product liability claims and increase our product liability exposure. We must also compete against other products in qualifying for reimbursement under applicable third party payment and insurance programs. Our future products may not be able to compete effectively against those of our competitors. Competition in the pharmaceutical industry is intense and is expected to increase. If we are successful in completing the development of any of our products, we may face competition to the extent other pharmaceutical companies are able to develop products for the treatment of similar indications. Potential competitors in this market may include companies with greater resources and name recognition than us. Furthermore, to the extent we are able to acquire or develop additional marketable products in the future such products will compete with a variety of other products within the United States or elsewhere, possibly including established drugs and major brand names. Competitive factors, including generic competition, could force us to lower prices or could result in reduced sales. In addition, new products developed by others could emerge as competitors to our future products. Products based on new technologies or new drugs could render our products obsolete or uneconomical. Our potential competitors both in the United States and Europe may include large, well-established pharmaceutical companies, specialty pharmaceutical sales and marketing companies, and specialized neurology companies. In addition, we may compete with universities and other institutions involved in the development of technologies and products that may be competitive with ours. Many of our competitors will likely have greater resources than us, including financial, product development, marketing, personnel and other resources. Should a competitive product obtain marketing approval prior to any of our products, this would significantly erode the projected revenue streams for this product. The success of our future products will also depend in large part on the willingness of physicians to prescribe these products to their patients. Our future products may compete against products that have achieved broad recognition and acceptance among medical professionals. In order to achieve an acceptable level of subscriptions for our future products, we must be able to meet the needs of both the medical community and end users with respect to cost, efficacy and other factors. Our supply of future products could be dependent upon relationships with manufacturers and key suppliers. We have no in-house manufacturing capacity and, to the extent we are successful in completing the development of our products and/or acquiring or developing other marketable products in the future, we will be obliged to rely on contract manufacturers to produce our products. We may not be able to enter into manufacturing arrangements on terms that are favorable to us. Moreover, if any future manufacturers should cease doing business with us or experience delays, shortages of supply or excessive demands on their capacity, we may not be able to obtain adequate quantities of product in a timely manner, or at all. Manufacturers are required to comply with current NDA commitments and good manufacturing practices requirements enforced by the FDA, and similar requirements of 8 other countries. The failure by a future manufacturer to comply with these requirements could affect its ability to provide us with product. Any manufacturing problem or the loss of a contract manufacturer could be disruptive to our operations and result in lost sales. Additionally, we will be reliant on third parties to supply the raw materials needed to manufacture our potential products. Any reliance on suppliers may involve several risks, including a potential inability to obtain critical materials and reduced control over production costs, delivery schedules, reliability and quality. Any unanticipated disruption to future contract manufacture caused by problems at suppliers could delay shipment of products, increase our cost of goods sold and result in lost sales. We may not be able to grow our business unless we can acquire and market or in-license new products. We are pursuing a strategy of product acquisitions and in-licensing in order to supplement our own research and development activity. For example, in May 2006, we acquired the global rights to a novel formulation of Apomorphine for the treatment of “off” episodes in patients with advanced Parkinson’s disease and in March 2007 we acquired the global rights to a novel, nasal lorazepam formulation for the out-patient treatment of emergency seizures in epilepsy patients, specifically status epilepticus (SE) and acute repetitive seizures (ARS). Our success in this regard will be dependent on our ability to identify other companies that are willing to sell or license product lines to us. We will be competing for these products with other parties, many of whom have substantially greater financial, marketing and sales resources than we do. Even if suitable products are available, depending on competitive conditions we may not be able to acquire rights to additional products on acceptable terms, or at all. Our inability to acquire additional products or successfully introduce new products could have a material adverse effect on our business. In order to commercialize our future products, we will need to establish a sales and marketing capability. At present, we do not have any sales or marketing capability since all of our products are currently in the development stage. However, if we are successful in obtaining regulatory approval for any product, for any indication, we may directly commercialize this product for that indication in the U.S.market. Similarly, to the extent we execute our long-term strategy of expanding our portfolio by developing or acquiring additional marketable products, we intend to directly sell our neurology products in the United States. In order to market new products, we will need to add marketing and sales personnel who have expertise in the pharmaceuticals business. We must also develop the necessary supporting distribution channels. Although we believe we can build the required infrastructure, we may not be successful in doing so if we cannot attract personnel or generate sufficient capital to fund these efforts. Failure to establish a sales force and distribution network in the U.S. would have a material adverse effect on our ability to grow our business. The planned expansion of our business may strain our resources. Our strategy for growth includes potential acquisitions of new products for development and the introduction of these products to the market. Since we currently operate with limited resources, the addition of such new products could require a significant expansion of our operations, including the recruitment, hiring and training of additional personnel, particularly those with a clinical or regulatory background. Any failure to recruit necessary personnel could have a material adverse effect on our business. Additionally, the expansion of our operations and work force could create a strain on our financial and management resources and it may require us to add management personnel. We may incur potential liabilities relating to discontinued operations or products. In October 2003, we sold Gacell Holdings AB, the Swedish holding company of Amarin Development AB, which we refer to as ADAB, our Swedish drug development subsidiary, to Watson Pharmaceuticals, Inc. In February 2004, we sold our U.S.subsidiary, Amarin Pharmaceuticals Inc., and certain assets, to Valeant. In connection with these transactions, we provided a number of representations and warranties to Watson and Valeant regarding the respective businesses sold to them, and other matters, and we undertook to indemnify Watson and Valeant under certain circumstances for breaches of such representations and warranties. We are not aware of any circumstances which could reasonably be expected to give rise to an indemnification obligation under our agreements with either Watson or Valeant. However, we cannot predict whether matters may arise in the future which were not known to us and which, under the terms of the relevant agreements, could give rise to a claim against us. We will be dependent on patents, proprietary rights and confidentiality. Because of the significant time and expense involved in developing new products and obtaining regulatory approvals, it is very important to obtain patent and trade secret protection for new technologies, products and processes. Our ability to successfully implement our business plan will depend in large part on our ability to: • acquire patented or patentable products and technologies; 9 • obtain and maintain patent protection for our current and acquired products; • preserve any trade secrets relating to our current and future products;and • operate without infringing the proprietary rights of third parties. Although we intend to make reasonable efforts to protect our current and future intellectual property rights and to ensure that any proprietary technology we acquire does not infringe the rights of other parties, we may not be able to ascertain the existence of all potentially conflicting claims. Therefore, there is a risk that third parties may make claims of infringement against our current or future products or technologies. In addition, third parties may be able to obtain patents that prevent the sale of our current or future products or require us to obtain a license and pay significant fees or royalties in order to continue selling such products. We may in the future discover the existence of products that infringe upon patents that we own or that have been licensed to us. Although we intend to protect our trade secrets and proprietary know-how through confidentiality agreements with our manufacturers, employees and consultants, we may not be able to prevent our competitors from breaching these agreements or third parties from independently developing or learning of our trade secrets. We anticipate that competitors may from time to time oppose our efforts to obtain patent protection for new technologies or to submit patented technologies for regulatory approvals. Competitors may seek to challenge patent applications or existing patents to delay the approval process, even if the challenge has little or no merit. Patent challenges are generally highly technical, time consuming and expensive to pursue. Were we to be subject to one or more patent challenges, that effort could consume substantial time and resources, with no assurances of success, even when holding an issued patent. The loss of any key management or qualified personnel could disrupt our business. We are highly dependent upon the efforts of our senior management. The loss of the services of one or more members of senior management could have a material adverse effect on us. As a small company with a streamlined management structure, the departure of any key person could have a significant impact and would be potentially disruptive to our business until such time as a suitable replacement is hired. Furthermore, because of the specialized nature of our business, as our business plan progresses we will be highly dependent upon our ability to attract and retain qualified scientific, technical and key management personnel. There is intense competition for qualified personnel in the areas of our activities. In this environment, we may not be able to attract and retain the personnel necessary for the development of our business, particularly if we do not achieve profitability. The failure to recruit key scientific, technical and management personnel would be detrimental to our ability to implement our business plan. We are subject to continuing potential product liability. Although we disposed of the majority of our former products during 2003 and 2004, we remain subject to the potential risk of product liability claims relating to the manufacturing and marketing of our former products during the period prior to their divestiture. Any person who is injured as a result of using one of our former products during our period of ownership may have a product liability claim against us without having to prove that we were at fault. The potential for liability exists despite the fact that our former subsidiary, Amarin Pharmaceuticals Inc. conducted all sales and marketing activities with respect to such product. Although we have not retained any liabilities of Amarin Pharmaceuticals Inc. in this regard, as the prior holder of ownership rights to such former products, third parties could seek to assert potential claims against us. Since we distributed and sold our products to a wide number of end users, the risk of such claims could be material. We do not at present carry product liability insurance to cover any such risks. If we were to seek insurance coverage, we may not be able to maintain product liability coverage on acceptable terms if our claims experience results in high rates, or if product liability insurance otherwise becomes costlier or unavailable because of general economic, market or industry conditions. If we add significant products to our portfolio, we will require product liability coverage and may not be able to secure such coverage at reasonable rates or at all. Product liability claims could also be brought by persons who took part in clinical trials involving our current or former development stage products. A successful claim brought against us could have a material adverse effect on our business. Amarin does not carry product liability insurance to cover clinical trials. Amarin was responsible for the sales and marketing of Permax from May 2001 until February 2004. On May17, 2001, Amarin acquired the U.S.sales and marketing rights to Permax from Elan. An affiliate of Elan had previously obtained the licensing rights to Permax from Eli Lilly and Company in 1993. Eli Lilly originally obtained approval for Permax on December30, 1988 and has been responsible for the manufacture and supply of Permax since that date. On February25, 2004, Amarin sold its U.S.subsidiary, Amarin Pharmaceuticals, Inc., including the rights to 10 Permax, to Valeant Pharmaceuticals International. In late 2002, Eli Lilly, as the holder of the NDA for Permax, received a recommendation from the FDA to consider making a change to the package insert for Permax based upon the very rare observation of cardiac valvulopathy in patients taking Permax. While Permax has not been definitely found to be the cause of this condition, similar reports have been notified in patients taking other ergot-derived pharmaceutical products, of which Permax is an example. In early 2003, Eli Lilly amended the package insert for Permax to reflect the risk of cardiac valvulopathy in patients taking Permax and also sent a letter to a number of doctors in the United States describing this potential risk. Causation has not been established, but is thought to be consistent with other fibrotic side effects observed in Permax. On March 29, 2007, the FDA announced that the manufacturers of pergolide drug products would voluntarily remove these drug products, including Permax, from the market. Further information about the removal of Permax and other pergolide drug products is available on the FDA’s website. During 2006, one lawsuit alleging claims related to cardiac valvulopathy and Permax was pending in the United States. Eli Lilly, Elan, Valeant, and Amarin were defendants in this lawsuit. As of the present date, this case has settled. Most of the details of this settlement are confidential. In addition, a lawsuit alleging claims related to cardiac valvulopathy and Permax was filed in February 2007 and is currently pending in the United States. Eli Lilly, Elan, Valeant, Amarin Pharmaceuticals, Athena Neurosciences, Inc., and Amarin are named as defendants in this lawsuit. In mid-April 2007, Amarin received written request from the plaintiff in this action to waive service of a summons. Amarin has taken the request under advisement. One other lawsuit, which alleged claims related to compulsive gambling and Permax, was pending in the United States during 2006. Amarin, Eli Lilly, Elan, and Valeant were defendants in this lawsuit. As of the present date, this case has also settled under terms that are confidential. A similar lawsuit related to compulsive gambling and Permax is being threatened against Eli Lilly, Elan, and/or Valeant, and could possibly implicate Amarin. The Group has reviewed the position and having taken external legal advice considers the potential risk of significant liability arising for Amarin from these legal actions to be remote. No provision is booked in the accounts at December 2006. The price of our ADSs and Ordinary Shares may be volatile. The stock market has from time to time experienced significant price and volume fluctuations that may be unrelated to the operating performance of particular companies. In addition, the market prices of the securities of many pharmaceutical and medical technology companies have been especially volatile in the past, and this trend is expected to continue in the future. Our ADSs may also be subject to volatility as a result of their limited trading market. We currently have 89,247,255 ADSs representing Ordinary Shares outstanding and 1,863,641 Ordinary Shares outstanding (which are not held in the form of ADSs). There is a risk that there may not be sufficient liquidity in the market to accommodate significant increases in selling activity or the sale of a large block of our securities. Our ADSs have historically had limited trading volume, which may also result in volatility. During the twelve-month period ending April 30, 2007, the average daily trading volume for our ADSs was 736,185 ADSs. If our public float and the level of trading remain at limited levels over the long term, this could result in volatility and increase the risk that the market price of our ADSs and Ordinary Shares may be affected by factors such as: • the announcement of new products or technologies; • innovation by us or our future competitors; • developments or disputes concerning any future patent or proprietary rights; • actual or potential medical results relating to our products or our competitors’ products; • interim failures or setbacks in product development; • regulatory developments in the United States, the European Union or other countries; • currency exchange rate fluctuations;and • period-to-period variations in our results of operations. 11 The rights of our shareholders may differ from the rights typically offered to shareholders of a U.S. corporation. We are incorporated under English law and our Ordinary Shares were admitted to trading on the AIM market of the London Stock Exchange and the IEX market of the Irish Stock Exchange on July17, 2006. The rights of holders of Ordinary Shares and, therefore, certain of the rights of holders of ADSs, are governed by English law, including the Companies Act 1985 (as amended), and by our memorandum and articles of association and the Group is subject to the rules of AIM and IEX. These rights differ in certain respects from the rights of shareholders in typical U.S.corporations. The principal differences include the following: • Under English law, each shareholder present at a meeting has only one vote unless a valid demand is made for a vote on a poll, in which each holder gets one vote per share owned. Under U.S.law, each shareholder typically is entitled to one vote per share at all meetings. Under English law, it is only on a poll that the number of shares determines the number of votes a holder may cast. You should be aware, however, that the voting rights of ADSs are also governed by the provisions of a deposit agreement with our depositary bank. • Under English law, each shareholder generally has pre-emptive rights to subscribe on a proportionate basis to any issuance of shares. Under U.S.law, shareholders generally do not have pre-emptive rights unless specifically granted in the certificate of incorporation or otherwise. • Under English law, certain matters require the approval of 75% of the shareholders, including amendments to the memorandum and articles of association. This may make it more difficult for us to complete corporate transactions deemed advisable by our board of directors. Under U.S.law, generally only majority shareholder approval is required to amend the certificate of incorporation or to approve other significant transactions. Under the rules of AIM and IEX, certain transactions require the approval of 50% of the shareholders, including disposals resulting in a fundamental change of business and reverse takeovers. In addition, certain transactions with a party related to the Group for the purposes of the AIM rules requires that the Group consult with its nominated adviser as to whether the transaction is fair and reasonable as far as shareholders are concerned. • Under English law, shareholders may be required to disclose information regarding their equity interests upon our request, and the failure to provide the required information could result in the loss or restriction of rights attaching to the shares, including prohibitions on the transfer of the shares, as well as restrictions on dividends and other payments. Comparable provisions generally do not exist under U.S.law. • The quorum requirements for a shareholders’ meeting is a minimum of two persons present in person or by proxy. Under U.S.law, a majority of the shares eligible to vote must generally be present (in person or by proxy) at a shareholders’ meeting in order to constitute a quorum. The minimum number of shares required for a quorum can be reduced pursuant to a provision in a company’s certificate of incorporation or bylaws, but typically not below one-third of the shares entitled to vote at the meeting. U.S.shareholders may not be able to enforce civil liabilities against us. A number of our directors and executive officers and those of each of our subsidiaries, including Amarin Finance Limited, are non-residents of the United States, and all or a substantial portion of the assets of such persons are located outside the United States. As a result, it may not be possible for investors to effect service of process within the United States upon such persons or to enforce against them judgments obtained in U.S.courts predicated upon the civil liability provisions of the federal securities laws of the United States. We have been advised by our English solicitors that there is doubt as to the enforceability in England in original actions, or in actions for enforcement of judgments of U.S.courts, of civil liabilities to the extent predicated upon the federal securities laws of the United States. Amarin Finance Limited is an exempted company limited by shares organized under the laws of Bermuda. We have been advised by our Bermuda attorneys that uncertainty exists as to whether courts in Bermuda will enforce judgments obtained in other jurisdictions (including the United States) against us or our directors or officers under the securities laws of those jurisdictions or entertain actions in Bermuda against us or our directors or officers under the securities laws of other jurisdictions. Foreign currency fluctuations may affect our future financial results or cause us to incur losses. We prepare our financial statements in U.S.dollars. Since our strategy involves the development of products for the U.S.market, a significant part of our clinical trial expenditures are denominated in U.S.dollars and we anticipate that the majority of our future revenues will be denominated in U.S.dollars. However, a significant portion of our costs are denominated in pounds sterling and euro as a result of our being engaged in activities in the United Kingdom and the European Union. As a consequence, the results reported in our financial statements are potentially subject to the impact of currency fluctuations between the U.S.dollar on the one hand, and pounds sterling or euro 12 on the other hand. We are focused on development activities and do not anticipate generating on-going revenues in the short-term. Accordingly, we do not engage in significant currency hedging activities in order to limit the risk of exchange rate fluctuations. However, if we should commence commercializing any products in the United States, changes in the relation of the U.S.dollar to the pound sterling and/or the euro may affect our revenues and operating margins. In general, we could incur losses if the U.S.dollar should become devalued relative to pounds sterling and/or the euro. U.S.Holders of our Ordinary Shares or ADSs could be subject to material adverse tax consequences if we are considered a PFIC for U.S.federal income tax purposes. There is a risk that we will be classified as a passive foreign investment company, or “PFIC”, for U.S.federal income tax purposes. Our status as a PFIC could result in a reduction in the after-tax return to U.S.Holders of our Ordinary Shares or ADSs and may cause a reduction in the value of such shares. We will be classified as a PFIC for any taxable year in which (i)75% or more of our gross income is passive income or (ii)at least 50% of the average value of all our assets produce or are held for the production of passive income. For this purpose, passive income includes interest, gains from the sale of stock, and royalties that are not derived in the active conduct of a trade or business. Because we receive interest and may recognize gains from the sale of appreciated stock, there is a risk that we will be considered a PFIC under the income test described above. In addition, because of our cash position, there is a risk that we will be considered a PFIC under the asset test described above. While we believe that the PFIC rules were not intended to apply to companies such as us that focus on research, development and commercialization of drugs, no assurance can be given that the U.S.Internal Revenue Service or a U.S.court would determine that, based on the composition of our income and assets, we are not a PFIC currently or in the future. If we were classified as a PFIC, U.S.Holders of our Ordinary Shares or ADSs could be subject to greater U.S.income tax liability than might otherwise apply, imposition of U.S.income tax in advance of when tax would otherwise apply, and detailed tax filing requirements that would not otherwise apply. The PFIC rules are complex and you are urged to consult your own tax advisors regarding the possible application of the PFIC rules to you in your particular circumstances. If we fail to comply with the terms of our licensing agreement with Scarista Limited, our licensor may terminate certain licenses to patent rights, causing us to lose valuable intellectual property assets with respect to Miraxion. Under the terms of a licensing agreement between Scarista Limited and Amarin Neuroscience, our exclusive license to certain valuable patent rights with respect to Miraxion covering certain of our technologies may be terminated if we fail to meet various obligations to Scarista. Under the terms of this agreement we are obligated to meet certain performance obligations in respect of the clinical development and commercialization of Miraxion, payment of royalties, and filing, maintenance and prosecution of the covered patent rights. Under the terms of this agreement Scarista is entitled to terminate this agreement forthwith by notice in writing if we commit a material breach of this Agreement and fail to remedy the same within 90days after receipt of such written notice of the breach. The performance of our obligations to Scarista will require increasing expenditures as the development of Miraxion continues. We cannot guarantee that we will continue to have the funds necessary to meet our obligations under this agreement to fulfill these licensing obligations. We do not currently have the capability to undertake manufacturing of any potential products. We have not invested in manufacturing and have no manufacturing experience. We cannot assure you that we will successfully manufacture any product we may develop, either independently or under manufacturing arrangements, if any, with third party manufacturers. To the extent that we enter into contractual relationships with other companies to manufacture our products, if any, the success of those products may depend on the success of securing and maintaining contractual relationships with third party manufacturers (and any sub-contractors they engage). We do not currently have the capability to undertake marketing, or sales of any potential products. We have not invested in marketing or product sales resources. We cannot assure you that we will be able to acquire such resources. We cannot assure you that we will successfully market any product we may develop, either independently or under marketing arrangements, if any, with other companies. To the extent that we enter into contractual relationships with other companies to market our products, if any, the success of such products may depend on the success of securing and maintaining such contractual relationships the efforts of those other companies (and any sub-contractors they engage). We have limited personnel to oversee out-sourced clinical testing and the regulatory approval process. It is likely that we will also need to hire additional personnel skilled in the clinical testing and regulatory compliance process if we develop additional product candidates with commercial potential. We do not currently have the capability to conduct clinical testing in-house and do not currently have plans to develop such a capability. We out-source our clinical testing to contract research organizations. We currently have a limited number of employees and certain other outside consultants who oversee the contract research organizations involved in clinical testing of our compounds. 13 We cannot assure you that our limited oversight of the contract research organizations will suffice to avoid significant problems with the protocols and conduct of the clinical trials. We depend on contract research organizations to conduct our pre-clinical and our clinical testing. We have engaged and intend to continue to engage third party contract research organizations and other third parties to help us develop our drug candidates. Although we have designed the clinical trials for drug candidates, the contract research organizations will be conducting all of our clinical trials. As a result, many important aspects of our drug development programs have been and will continue to be outside of our direct control. In addition, the contract research organizations may not perform all of their obligations under arrangements with us. If the contract research organizations do not perform clinical trials in a satisfactory manner or breach their obligations to us, the development and commercialization of any drug candidate may be delayed or precluded. We cannot control the amount and timing of resources these contract research organizations devote to our programs or product candidates. The failure of any of these contract research organizations to comply with any governmental regulations would substantially harm our development and marketing efforts and delay or prevent regulatory approval of our drug candidates. If we are unable to rely on clinical data collected by others, we could be required to repeat, extend the duration of, or increase the size of our clinical trials and this could significantly delay commercialization and require significantly greater expenditures. Despite the use of confidentiality agreements and/or proprietary rights agreements, which themselves may be of limited effectiveness, it may be difficult forus to protect our trade secrets. We rely on trade secrets to protect technology in cases when we believe patent protection is not appropriate or obtainable. However, trade secrets are difficult to protect. While we require certain of our academic collaborators, contractors and consultants to enter into confidentiality agreements, we may not be able to adequately protect our trade secrets or other proprietary information. Potential technological changes in our field of business create considerable uncertainty. We are engaged in the biopharmaceutical field, which is characterized by extensive research efforts and rapid technological progress. New developments in research are expected to continue at a rapid pace in both industry and academia. We cannot assure you that research and discoveries by others will not render some or all of our programs or product candidates uncompetitive or obsolete. Our business strategy is based in part upon new and unproven technologies to the development of biopharmaceutical products for the treatment of neurological disorders. We cannot assure you that unforeseen problems will not develop with these technologies or applications or that commercially feasible products will ultimately be developed by us. Third-party reimbursement and health care cost containment initiatives and treatment guidelines may constrain our future revenues. Our ability to market successfully our existing and future new products will depend in part on the level of reimbursement that government health administration authorities, private health coverage insurers and other organizations provide for the cost of our products and related treatments. Countries in which our products are sold through reimbursement schemes under national health insurance programs frequently require that manufacturers and sellers of pharmaceutical products obtain governmental approval of initial prices and any subsequent price increases. In certain countries, including the United States, government-funded and private medical care plans can exert significant indirect pressure on prices. We may not be able to sell our products profitably if adequate prices are not approved or reimbursement is unavailable or limited in scope. Increasingly, third-party payers attempt to contain health care costs in ways that are likely to impact our development of products including: • failing to approve or challenging the prices charged for health care products; • introducing reimportation schemes from lower priced jurisdictions; • limiting both coverage and the amount of reimbursement for new therapeutic products; • denying or limiting coverage for products that are approved by the regulatory agencies but are considered to be experimental or investigational by third-party payers; • refusing to provide coverage when an approved product is used in a way that has not received regulatory marketing approval;and • refusing to provide coverage when an approved product is not appraised favorably by the National Institute for Clinical Excellence in the U.K., or similar agencies in other countries. 14 We are undergoing significant organizational change. Failure to manage disruption to the business or the loss of key personnel could have an adverse effect on our business. We are making significant changes to both our management structure and the locations from which we operate. As a result of this, in the short term, morale may be lowered and key employees may decide to leave, or may be distracted from their usual role. This could result in delays in development projects, failure to achieve managerial targets or other disruption to the business. The benefits of these changes are expected to be a significant improvement in operating effectiveness and substantial cost savings. Management does not expect this organizational change will impact internal control over financial reporting. Key performance indicators The Group is focused on advancing and expanding its research and development pipeline.During 2006, we progressed our Phase III clinical trials for Miraxion in Huntington’s disease which were initiated in 2005. On 24 April, 2007 we announced that the clinical trials study data showed no statistically significant difference between Miraxion and placebo with regard to the primary and secondary endpoints. During 2006, we also acquired the global rights to a novel oral formulation of Apomorphine for the treatment of “off” episodes in patients with advanced Parkinson’s disease. In March 2007, the Group announced the acquisition of a global license to develop and market a novel, nasal lorazepam formulation for the out-patient treatment of emergency seizures in epilepsy patients. The Group plans to initiate a pharmacokinetic trial in 2007 with the objective of commencing efficacy trials in 2008. Directors The directors of the Company at 31 December 2006, who have been directors for the whole of the year ended on that date, except as noted below, were as follows: Executive R A B Stewart (Chief Executive Officer) A D Cooke (Chief Financial Officer) Non-executive T G Lynch (Chairman) J Groom Dr W Mason A Russell-Roberts Dr S Kukes Dr M Walsh Dr P Lachman Dr John Climax Appointed 20 March 2006 Dr W Hall was appointed as a non-executive director on 23 February 2007. Directors' interests in shares of the Company The beneficial interests at 31 December 2006 of the persons who on that date were directors in the ordinary shares of the Company were as follows: Ordinary shares Share options/warrants to acquire ordinary shares 2006 2005 2006 2005 Ordinary shares of £0.05 each T G Lynch (Chairman)* 9,998,208 9,696,038 707,921 707,921 R A B Stewart 57,340 53,983 2,058,663 958,663 A D Cooke 270,211 250,133 1,465,594 590,594 J Groom 417,778 404,349 150,099 110,099 A Russell-Roberts 2,350 2,350 115,000 75,000 Dr W Mason - - 80,000 40,000 Dr S Kukes 7,489,212 6,997,685 559,802 519,802 Dr M Walsh 214,507 214,507 78,119 38,119 Dr P Lachman - - 40,000 - Dr J Climax** 6,380,109 6,312,961 286,980 226,980 15 No directors exercised options during the year. *These shares and share warrants are held by Amarin Investment Holding Limited, a company registered in Bermuda and controlled by Mr Lynch. ** 5,664,446 of the ordinary shares and all the share warrants are held by Sunninghill Limited, an entity controlled by Dr J Climax. Further details on share options held by directors are given on pages 21 and 22 in the Remuneration report. Corporate governance The Directors intend to comply as far as is practicable (having regard to the size, nature and current stage of development of the Company, its growth strategy, and its primary listing on NASDAQ) with the Combined Code, as applicable to listed companies and set out in the Listing Rules of the UK Listing Authority and the Listing Rules of the Irish Stock Exchange. The Board is comprised of 2 executive directors and 9 non-executive directors. The Company will hold Board meetings throughout the year at which reports relating to the Group’s operations, together with financial reports, will be considered. The Board is responsible for formulating, reviewing and approving the Group’s strategy, budgets, major items of capital expenditure and acquisitions. The Board has an audit committee and a remuneration committee with formally delegated duties and responsibilities. The remuneration committee comprises Mr. Anthony Russell-Roberts (Chairman), Dr. Michael Walsh and Dr. Prem Lachman. The remuneration committee’s primary responsibility is to approve the level of remuneration for executive directors and key employees. It may also grant options under our share option schemes to employees and executive directors and must approve any service contracts for executive directors and key employees. Non-executive directors’ remuneration is determined by the full board of directors. The audit committee, comprising of Dr. William Mason (Chairman), Dr. Simon Kukes and Mr. John Groom, meets, as required, to review the scope of the audit and audit procedures, the format and content of the audited financial statements and the accounting principles applied in preparing the financial statements. The audit committee also reviews proposed changes in accounting policies, recommendations from the auditors regarding improving internal controls and the adequacy of resources within the accounting function. The Directors intend to comply with Rule 21 of the AIM Rules and Rule 21 of the IEX Rules relating to directors’ dealings as applicable to AIM and IEX companies respectively and will take all reasonable steps to ensure compliance by the Group’s applicable employees. Indemnification of Directors Qualifying third party indemnity provisions (as defined in section 309B(1) of the Companies Act 1985) are in force for the benefit of the Directors and the Secretary. Audit committee The terms of reference of the audit committee include that it comprises three non-executive directors of the Company; that it will meet, as required, to review the scope of the audit and audit procedures, the format and content of the audited financial statements and the accounting principles applied in preparing the financial statements; and that it will also review proposed changes in accounting policies, recommendations from the auditors regarding improving internal controls and the adequacy of resources within the accounting function. The members of the audit committee during the year were: Dr W Mason (Chairman) Mr A Russell-Roberts Mr J Groom (designated financial expert) Dr S Kukes Mr. Russell-Roberts resigned from the audit committee on 20 March 2006 and was replaced by Dr Kukes. Going concern After making enquiries, the directors have a reasonable expectation that the Company will have adequate resources to continue in operational existence for the foreseeable future. For this reason, they continue to adopt the going concern basis in preparing the accounts (see note 1). 16 Donations No charitable donations were made in the year (2005: $10,000).Political donations amounting to $2,600 were made to The Progressive Democrats during 2006 (2005: nil). Reporting currency The reporting currency of the company continues to be US Dollars. Liquidity risk The Group has historically financed its operations through a number of loan facilities. The Group has, where possible, entered into long term borrowing facilities in order to protect short term liquidity. More recently, Amarin has raised finance by a private placement of ordinary shares and intends to obtain additional funding through earning license fees from partnering its drug development pipeline and/or completing further financings. Credit risk The Company is exposed to credit-related losses in the event of non-performance by third parties to financial instruments. The Company does not expect any third parties to fail to meet their obligations given the policy of selecting only parties with high credit ratings and minimizing its exposure to any one institution. Creditor payment policy The Company has no formal creditor payment policy. However, the Company endeavours to settle its terms of payment with suppliers when agreeing the terms of each transaction and to pay in accordance with its contractual and other legal obligations.Where possible UK subsidiaries follow the same policy and overseas subsidiaries are encouraged to adopt similar policies. Group trade creditors at 31December 2006 were equivalent to 8days purchases during the year. Foreign branch For the period 1 January to 4 October 2005, the Company operated a branch in the Republic of Ireland. Amarin Pharmaceuticals Ireland Limited was incorporated on 5 October 2005 as a fully owned subsidiary of Amarin Corporation plc. Disclosure of information to auditors As required under the Companies Act 1985, section 234ZA(2), the directors confirm that, to their knowledge, there is no relevant audit information of which the company’s auditors are unaware. The directors have taken all the steps that ought to have been taken as a director to make themselves aware of any relevant audit information and to establish that the company’s auditors are aware of that information. Auditors A resolution to reappoint PricewaterhouseCoopers as auditors to the Company will be proposed to the Annual General Meeting. By order of the board /s/ T Maher Company Secretary 8 May 2007 17 Remuneration report for the year ended 31 December 2006 Unaudited Remuneration policy The Company's policy on remuneration is to attract, retain and incentivise the best staff, recognising that they are key to the success of the business. Consistent with this policy, the Company’s benefit packages awarded to directors are intended to be competitive and comprise a mix of remuneration designed to incentivise directors, but not to detract from the goals of good corporate governance. The Company has its primary listing on NASDAQ and is subject to NASDAQ corporate governance rules. The Company has secondary listings in the U.K. and Ireland on AIM and IEX respectively and endeavours to comply as far as is practicable (having regard to the size, nature and current stage of development of the Company, its growth strategy and its primary listing on NASDAQ) with the U.K. Combined Code, as applicable to listed companies and set out in the Listing Rules of the U.K. Listing Authority and the Listing Rules of the Irish Stock Exchange. The Company’s natural competitor group lies within the pharmaceutical industry, especially the emerging and specialty pharmaceutical sector of this industry.Subject to changes in the industry and to competitive and other pressures, the Company will generally align its rates of remuneration with this sector, both in terms of overall packages and the division between basic and performance related elements. However, it is recognised that such competition is only one of a number of factors to be taken into account. Long-term incentives are provided to directors in the form of executive share options and additionally, in the case of executive directors, by the granting of end of year bonuses. Share options have the advantage of directly linking executive rewards to increases in shareholder wealth whereas bonuses are linked to the contributions of the relevant director in attempting to achieve such shareholder wealth. It is the intention of the board to grant share options to executive directors to reward performance. Additionally, the board may award options from time to time to non-executive directors as is relatively standard practice in the U.S. Share options are currently granted to directors pursuant to the Amarin Corporation Plc 2002 Stock Option Plan approved by the shareholders in general meeting on 19 July 2002 (“the option plan”). A maximum of 8,000,000 Ordinary Shares could be issued under this plan. This limit was increased to 8,986,439 Ordinary Shares by the Remuneration Committee of the board on December 6, 2006, pursuant to section 4(c) of the Plan to prevent dilution of the potential benefits available under the Plan as a result of certain discounted share issues. This limit was further increased to 12,000,000 Ordinary Shares at an Extraordinary General Meeting held on January 25, 2007. Employees, officers, consultants and independent contractors are eligible persons under the plan. In the event that a director resigns, then under the option plan, the unvested options lapse, and vested but unexercised options will lapse twelve months following the date of such resignation.Share options granted to directors pursuant to the option plan vest in three equal tranches during the three year period from the grant date to the third anniversary of the grant date. The Company has not in the past awarded shares to directors nor is there any other form of long-term incentive scheme in place to reward executive directors save as set out in this report. The remuneration committee of the board (“the committee”) has the delegated authority of the board to vary executive directors’ remuneration to include the award of end of year bonuses and grant of options to such executive directors.The committee assesses the level of any such variation with reference to the executive director’s and the Company’s performance throughout any relevant time period. The committee also endeavours to obtain comparative information highlighting the pay and conditions of peer group executives and takes into account any other relevant factors so as to ensure that the Company’s executive directors are properly remunerated. In particular, the committee retained a U.S. based compensation consultant during 2006 to review the Company’s executive compensation program, with a particular focus from a U.S. based perspective. The committee considered an Executive Compensation Review report which was submitted to the committee by the compensation consultant in late 2006. There have been no departures from the Company's policy on granting share options during the year. 18 Performance graph In the opinion of the Directors, the indices below are the most appropriate indices against which the total shareholder return of the Company should be measured.The NASDAQ Bio Index has been selected because it is an index of US quoted biotechnology and pharmaceutical companies. January 2000 100 Source:NASDAQ – Whole Market index and Bio index.The NASDAQ Market index has been used to compare the shareholder return for all companies listed on the NASDAQ.The NASDAQ Bio index has been used to give a comparison of the shareholder returns from biotechnology and pharmaceutical companies listed on the NASDAQ Stock Market. As depicted above, over the last five years Amarin has under-performed relative to the NASDAQ and NASDAQ Bio indices to give a shareholder return of -90%, while the NASDAQ index gave a return of 27% and the NASDAQ Bio index a return of 5%. Directors’ service contracts It is the Company’s policy that directors’ service contracts should be no more than five years in duration that they should have notice periods of not more than one year and that contractual termination payments should not exceed the director’s remuneration for the previous calendar year. No directors are currently under fixed term contracts. The details of the service contracts of those who served as directors during the year 2006 are: Name Contract date Unexpired term Notice Period Contractual termination payments T G Lynch 21 January2000 N/A Reasonable notice None RAB Stewart 23 November1998 N/A 12 months None A Cooke 12 May 2004 N/A 12 months None J Groom 29 May 2001 N/A Reasonable notice None A Russell-Roberts 7 April 2000 N/A Reasonable notice None Dr W Mason 19 July 2002 N/A Reasonable notice None Dr S Kukes 01 January 2005 N/A Reasonable notice None Dr M Walsh 01 January 2005 N/A Reasonable notice None Dr P Lachman 04 August 2005 N/A Reasonable notice None Dr J Climax Appointed 20 March 2006 20 March 2006 N/A Reasonable notice None 19 Members of the Remuneration Committee The members of the remuneration committee during the year were: A Russell-Roberts (Chairman) Dr P Lachman Dr M Walsh T G Lynch The committee consists exclusively of non-executive directors. Mr Lynch resigned from the committee on 20 March 2006 and was replaced by Dr Lachman. During the year, the following parties provided advice that materially assisted the remuneration committee: Cahill, Gordon & Reindel, New York Fred W. Cook & Co., Inc. New York Audited Remuneration package Directors’ detailed emoluments Name Salary & fees $000 Benefits in kind $000 Annual bonus $000 2006 Total $000 2005 Total $000 T Lynch (Chairman)* 482 - - 482 250 R Stewart (Chief Executive Officer)** 515 9 291 815 830 A Cooke (Chief Financial Officer)** 353 5 106 464 406 J Groom - 45 A Russell-Roberts 85 - - 85 72 Dr W Mason 74 - - 74 72 Dr S Kukes 46 - - 46 45 Dr M Walsh 46 - - 46 45 Dr P Lachman 46 - - 46 19 Dr J Climax 39 - - 39 - 1,686 14 397 2,097 1,784 Benefits in kind include medical and life insurance for each executive director. No expense allowances were provided to the directors during the year. * Fees in respect of a Consultancy Agreement with Mr Lynch. See note 38 “Related Party Transactions”. ** In addition to the above, MrStewart and MrCooke have pension contributions paid into their personal scheme or accrued by the Group in 2006 of $169,000 and $125,000 respectively. The payments, which are in excess of MrStewart’s and MrCooke’s normal entitlement under the Group’s pension scheme arrangements, were approved by the committee.In the case of Mr. Stewart, $135,000 of the pension contribution represents a catch up payment relating to the Group’s pension obligation to Mr Stewart from prior years. No compensation for loss of office was paid to former directors in 2006 (2005: $nil). 20 Share schemes Interests in share options and warrants over Amarin Corporation plc Details of options and warrants held by directors as at 31 December, 2006, are set out below: Date of grant Earliest exercise date Expiry date Exercise price (US $) No. at 1 January 2006* (£0.05 shares) Options granted/warrants purchased Exercised in year Lapsed in year No. at 31 December 2006 (£0.05 shares) R A B Stewart: 23/11/98 23/11/98 23/11/08 5.00 100,000 - - - 100,000 23/11/98 23/11/98 23/11/08 5.00 250,000 - - - 250,000 23/01/02 23/01/03 22/01/12 17.65 150,000 - - - 150,000 06/11/02 06/11/03 05/11/12 3.10 150,000 - - - 150,000 10/06/05 10/06/07 10/06/15 1.30 300,000 - - - 300,000 21/12/05 (warrants) 19/06/06 21/12/10 1.43 8,663 - - - 8,663 16/1/06 16/1/07 16/1/16 1.95 - 300,000 - - 300,000 08/12/06 08/12/07 08/12/16 2.30 - 800,000 - - 800,000 958,663 1,100,000 - - 2,058,663 A Russell-Roberts: 07/04/00 07/04/00 06/04/10 3.00 10,000 - - - 10,000 19/02/01 19/02/01 11/02/11 6.13 10,000 - - - 10,000 23/01/02 23/01/03 22/01/12 17.65 15,000 - - - 15,000 06/11/02 06/11/03 05/11/12 3.10 15,000 - - - 15,000 21/07/04 21/07/05 21/07/14 0.84 25,000 - - - 25,000 11/01/06 11/01/07 11/01/16 1.35 - 20,000 - - 20,000 08/12/06 08/12/07 08/12/16 2.30 - 20,000 - - 20,000 75,000 40,000 - - 115,000 J Groom: 23/01/02 23/01/03 22/01/12 17.65 15,000 - - - 15,000 06/11/02 06/11/03 05/11/12 3.10 15,000 - - - 15,000 21/07/04 21/07/05 21/07/14 0.84 25,000 - - - 25,000 21/12/05 (warrants) 19/06/06 21/12/10 1.43 55,099 - - - 55,099 11/01/06 11/01/07 11/01/16 1.35 - 20,000 - - 20,000 08/12/06 08/12/07 08/12/16 2.30 - 20,000 - - 20,000 110,099 40,000 - - 150,099 W Mason: 06/11/02 06/11/03 05/11/12 3.10 15,000 - - - 15,000 21/07/04 21/07/05 21/07/14 0.84 25,000 - - - 25,000 11/01/06 11/01/07 11/01/16 1.35 - 20,000 - - 20,000 08/12/06 08/12/07 08/12/16 2.30 - 20,000 - - 20,000 40,000 40,000 - - 80,000 A Cooke: 07/07/04 07/07/05 07/07/14 0.85 375,000 - - - 375,000 10/06/05 10/06/07 10/06/15 1.30 200,000 - - - 200,000 21/12/05 (warrants) 19/06/06 21/12/10 1.43 15,594 - - - 15,594 16/01/06 16/01/07 16/01/16 1.95 - 200,000 - - 200,000 08/12/06 08/12/07 08/12/16 2.30 - 675,000 - - 675,000 590,594 875,000 - - 1,465,594 T Lynch**: 25/02/04 25/02/05 25/02/14 1.90 500,000 - - - 500,000 21/12/05 (warrants) 19/06/06 21/12/10 1.43 207,921 - - - 207,921 707,921 - - - 707,921 Dr P Lachman: 11/01/06 11/01/07 11/01/16 1.35 - 20,000 - - 20,000 08/12/06 08/12/07 08/12/16 2.30 - 20,000 - - 20,000 - 40,000 - - 40,000 Dr S Kukes: 21/12/05 (warrants) 19/06/06 21/12/10 1.43 519,802 - - - 519,802 11/01/06 11/01/07 11/01/16 1.35 - 20,000 - - 20,000 08/12/06 08/12/07 08/12/16 2.30 - 20,000 - - 20,000 519,802 40,000 - - 559,802 21 Date of grant Earliest exercise date Expiry date Exercise price (US $) No. at 1 January 2006* (£0.05 shares) Options granted/warrants purchased Exercisedin year Lapsed in year No. at 31 December 2006** (£0.05shares) Dr M Walsh: 21/12/05 (warrants) 19/06/06 21/12/10 1.43 38,119 - - - 38,119 11/01/06 11/01/07 11/01/16 1.35 - 20,000 - - 20,000 08/12/06 08/12/07 08/12/16 2.30 - 20,000 - - 20,000 38,119 40,000 - - 78,119 Dr J Climax***: 21/12/05 (warrants) 14/06/06 21/12/10 1.43 226,980 - - - 226,980 27/01/06 27/01/07 27/01/16 2.72 - 20,000 - - 20,000 20/03/06 20/03/07 20/03/16 3.26 - 20,000 - - 20,000 08/12/06 08/12/07 08/12/16 2.30 - 20,000 - - 20,000 226,980 60,000 - - 286,980 *or at date of appointment if later **Warrants held by Amarin Investment Holding Limited (“AIHL”) which is an entity controlled by our chairman, Mr Lynch. ***Warrants held by Sunninghill Limited which is an entity controlled by one of our non-executive directors, Dr J. Climax. During the year ended 31 December 2006, no other directors have been granted share options in the shares in the Company or other group entities.None of the terms and conditions of the share options was varied during the year.All options were granted in respect of qualifying services. The options were granted at nil cost to the directors. The criteria for granting the above share options is consistent with the remuneration policy as outlined on page 18 of this report.Once awarded, the exercise of the share options is unconditional. The market price of the Company’s shares at the end of the financial year was US$2.28 and the range of the market prices during the year was US$3.74 and US$1.27. Long-term incentive scheme There are no long-term incentive schemes in place in respect of any of the directors. Pensions Two directors, MrStewart and MrCooke had pension contributions paid into their personal scheme or accrued by the Group in 2006 of $169,000 (2005: $33,000) and $125,000 (2005: $103,000) respectively. The payments, which are in excess of MrStewart’s and MrCooke’s normal entitlement under the Group’s pension scheme arrangements, were approved by the committee.In the case of Mr Stewart, $135,000 of the pension contribution represents a catch up payment relating to the Group’s pension obligation to Mr Stewart from prior years. Directors’ pension entitlement The Company facilitates the payment/accrual of defined contributions into independently administered personal pension funds for two of its directors (Mr Stewart and Mr Cooke). On behalf of the board /s/ A Russell-Roberts Chairman of the Remuneration Committee 8 May 2007 22 Statement of directors’ responsibilities The directors are responsible for preparing the Annual Report and the financial statements in accordance with applicable law and regulations. Company law requires the directors to prepare financial statements for each financial year. Under that law the directors have elected to prepare the financial statements in accordance with United Kingdom Generally Accepted Accounting Practice (United Kingdom Accounting Standards and applicable law). The financial statements are required by law to give a true and fair view of the state of affairs of the company and group and of the profit or loss of the group for that period. In preparing those financial statements, the directors are required to: · select suitable accounting policies and then apply them consistently; · make judgements and estimates that are reasonable and prudent; · state whether applicable UK Accounting Standards have been followed; and · prepare the financial statements on the going concern basis unless it is inappropriate to presume that the company will continue in business. The directors confirm that they have complied with the above requirements in preparing the financial statements. The directors are responsible for keeping proper accounting records that disclose with reasonable accuracy at any time the financial position of the company and the group and to enable them to ensure that the financial statements comply with the Companies Act 1985. They are also responsible for safeguarding the assets of the company and the group and hence for taking reasonable steps for the prevention and detection of fraud and other irregularities. By order of the Board /s/ T Maher Company Secretary 8 May 2007 23 INDEPENDENT AUDITORS’ REPORT TO THE MEMBERS OF AMARIN CORPORATION PLC We have audited the group and parent company financial statements (the “financial statements”) of Amarin Corporation, plc for the year ended 31 December 2006 which comprise of the Group Profit and Loss Account, the Reconciliation of Movement in the Group Shareholders’ Funds/ (Deficit), Group and Company Balance Sheets, the Group Cash Flow Statement and the related notes. These financial statements have been prepared under the accounting policies set out therein. We have also audited the information in the Directors’ Remuneration Report that is described as having been audited. Respective responsibilities of directors and auditors The directors’ responsibilities for preparing the Annual Report, the Directors’
